Citation Nr: 1452468	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, prior to May 16, 2014, and in excess of 40 percent from May 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A Board videoconference hearing was held in August 2013 before the undersigned Acting Veterans Law Judge (AVLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record. 

The claim on appeal was remanded by the Board for further development in April 2014.


FINDING OF FACT

A signed statement from the Veteran, dated September 26, 2014, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


